Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1141
                        Lower Tribunal No. 20-2549
                           ________________


                 Bobby Nelson and Caleb Nelson,
                                 Appellants,

                                     vs.

                        Casa Buenavista, LLC,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Bobby Nelson and Caleb Nelson, in proper persons.

     The Griffith Law Firm, P.A., and Derek R. Griffith, for appellee.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.